ELLISON, J.
This action was instituted by plaintiff to recover damages for injuries received by falling on a sidewalk alleged to bave been maintained by defendant as an approach to' its station. No demurrer was interposed, but at the opening of the trial defendant objected to any evidence being received on the ground that the petition did not state facts sufficient to sustain a cause of action. The trial court sustained the objection and plaintiff took a nonsuit with leave. Af-terwards the court set aside the nonsuit and defendant thereupon appealed to this court.
The petition alleged “that on or about the 29th day of June, 1906, be, in company with one-Gatsu-meyér, was going to the defendant’s station in the town of New Cambria for the purpose of assisting the wife of this plaintiff on the train as a passenger; that be approached said defendant’s station over and upon the defendant’s sidewalk and sidewalk crossing, kept and maintained by said defendant over, across and upon its right of way and tracks; that by reason of the carelessness and negligence of the defendant in failing to keep its sidewalk and sidewalk crossing in safe repair, though it bad knowledge of the unsafe condition of said walk and bad been repeatedly notified by the authorities of the town of New Cambria to repair and rebuild said sidewalk and sidewalk crossing, — plaintiff was tripped by some loose boards in said walk, unknown to this plaintiff, and thrown violently forward onto the tracks of the defendant, sustaining from said fall,” great bodily injury, etc.
The petition undoubtedly stated a cause of action and the trial court properly set aside the nonsuit. The *513allegation is that defendant kept and maintained a sidewalk npon its right of way and over its tracks. That it neglected to keep the waik in repair after knowledge of its unsafe condition.
There is a class of cases in this State which state the law to he that the abutting property-owner is not liable to parties injured on defective sidewalk in front of his property (Baustian v. Young, 152 Mo. 317, 325; Independence v. Railway, 86 Mo. App. 585); hut that class cannot have application to the case of one who maintains a public place and constructs walks on his grounds for the approach of the public. In the latter instance the owner is liable. [Retan v. Railway, 94 Mich. 146, 53 N. W. 1094.]
The judgment is affirmed.
All concur.